DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of Group I, claims 7-10, 18-20, 22-25 and 29, drawn to methods of imaging or monitoring a head and neck cancer in a subject who has a measured increase in the expression level of miR-125b or a decrease in the ratio of the measured expression level of miR-342 to miR-125n, in the reply filed on 28 September 2021 is acknowledged.
Claim Status
3. 	Claims 7-10, 18-20, 22-25, 29, 59, 60 and 73 are pending.
	Claims 59, 60 and 73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 7-10, 18-20, 22-25 and 29 read on the elected invention and have been examined herein. 
Specification
4. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See, for example, para [0154] of the specification. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name 
Claim Objections
5. Claim 22 is objected to because of the following informalities:  
Claim 22 recites “wherein the decrease reduced of the ratio of the normalized measured expression level of miR-342 to the normalized measured expression level of miR-125b in step d) relative to the ratio of the normalized measured expression level of miR-342 to the normalized measured expression level of 125b in step b) indicative of slowing the progression of a head and neck cancer is a decrease of is reduced by at least about 0.5%” whereas it appears that the claim should recite, e.g., “wherein a reduced ratio of the normalized measured expression level of miR-342 to the normalized measured expression level of miR-125b in step d) relative to the ratio of the normalized measured expression level of miR-342 to the normalized measured expression level of miR-125b in step b) is indicative of slowing of the progression of the head and neck cancer by at least about 0.5%.”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9, 10, 22-25 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural 
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims are drawn to methods or monitoring the response of a subject to treatment for head and neck cancer by determining the expression level of miR-125b or miR-125 and miR-342. Claim 22 recites that particular changes in the ratio of the miRNAs are indicative of slowing of the progression of head and neck cancer. The claims thereby recite the naturally occurring correlation between the level of miRNAs and head and neck cancer. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require determining elevated, no change or reduced normalized expression levels in a second sample from a subject as compared to a first sample from the subject. The claims necessarily require comparing the normalized expression levels in the second and first samples. Note that whether the comparing step is recited as an active step or a passive step, the claims still require that a comparison is made between the normalized expression levels. The claims do not set forth how the comparing step is accomplished and the specification does not provide a limiting definition for how the comparing is to be accomplished. As broadly recited, the comparing step may also be accomplished by critical thinking processes. Thereby, the comparing / determination of an increase, decrease or no change in the normalized expression levels is considered to be an abstract idea / process.
The claims also recite the abstract step of "determining the presence or absence of aneuploidy by comparing." Neither the specification nor the claims set forth a limiting definition for “determining” or "comparing" and the claims do not set forth how “determining” or “comparing” are accomplished. As broadly recited, the “determining” and “comparing” steps may also be accomplished by critical thinking processes. Thus, 
Claim 24 recites subtracting the Ct value for the miRNA from a Ct value for a normalizing miRNA. The subtracting step may also be accomplished by critical thinking processes and is an abstract idea. Further, MPEP 2106 discusses the fact that mathematical formulas / mathematical relationships have been characterized by the courts as abstract ideas (e.g., the mathematical formula in Mackay Radio). Thereby, the mathematical formula used to express the normalized value is an abstract idea. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims recite a conditional step of performing an additional diagnostic procedure of imaging the head and neck region of a subject if an elevated or no change in the normalized expression level of miR-125b is detected in the second sample as compared to the first sample, or if there is a reduced or no change in the ratio of the normalized expression level of miR-342 to miR-125b in the second sample as compared to the first sample. The claims include methods in which the conditions of step d) are not met – i.e., methods wherein there is a reduction in the normalized expression level of miR-125b in the second sample as compared to the first sample, or there is an increase in the ratio of the normalized expression level of miR-342 to miR-125b in the second sample as compared to the first sample. In these instances, the imaging of the head and/or neck region of the subject is not performed. Note that the claims are directed to methods for monitoring a subject undergoing a treatment for a 
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, to the extent that the claims do not require performing the imaging of the head or neck of the subject at step e), the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. Methods of measuring miRNA levels, including methods of RT-PCR were well-known, routine and conventional in the prior art. This is as opposed to a claim that requires the non-conventional step of performing the imaging of a subject’s head and/or neck by CT, PET/CT and/or MRI wherein miR-125b or miR-125b and miR-342 expression levels have been measured in a sample from the subject and the particularly recited normalized levels of miR-125b and/or miR-125b and miR-342 have been detected in the subject.
The teachings in the specification evidence the finding that methods of measuring miRNAs, particularly by qRT-PCR were well-known in the prior art since the specification relies on the manufacturer’s instructions for performing qRT-PCR (e.g. para [0154]). Further, see para [0108], which states (in part): “Measuring the expression levels of miRNA refers to any technique that is able to determine the amount of miRNA in a sample.”
See also MPEP 2106.05(d) II which states that:



i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).

Claim Rejections - 35 USC § 112(b) - Indefiniteness
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is indefinite to the extent that it depends from claim 1 over the recitation of “wherein measuring the expression levels comprises measuring the expression levels with qRT-PCR” because this recitation lacks proper antecedent basis. Claim 1 recites that it is a property of the subject that they have the measured expression levels (i.e., a sample from the subject has been assayed to determine the measured expression levels). However, claim 1 does not require performing a measuring step. Thus, it is unclear as to how the active step of measuring expression levels in claim 24 is intended further limit the method of claim 1. For instance, it is unclear as to whether claim 1 is intended to further include an active step of measuring the expression levels or if claim 24 is intended to only further define how the levels were previously measured in the sample from the subject. 
Claim Rejections - 35 USC § 112 - Enablement
8. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10, 18-20, 22-25 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the recited methods wherein the sample is a serum sample and the normalizing miRNA is miR-23b and methods in which the subject has head and neck squamous cell carcinoma (HNSCC), does not reasonably provide enablement for methods in which the sample is any tissue or fluid sample, including a bronchial brushing sample, a whole blood sample, a urine sample, a saliva sample, a tear sample, a breast milk sample, a sputum sample, or a semen sample (claim 25) or in which any miRNA is used as the normalizing miRNA, or in which the subject has any condition / disorder or has any type of a head or neck cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
The specification teaches the results of methods of measuring the expression levels of miR-125b and miR-342 in serum samples of subjects having head and neck squamous cell carcinoma (HNSCC). The specification reports that “we found the average data values for miR-125 is more highly expressed in cancer serum compared to normal non-cancer control serum samples (See FIG. 7). We also found that the expression of miR-342 is decreased in cancer serum compared to non-cancer controls (See FIG. 8).”
A. The specification has not enabled methods which detect an increase in the measured normalized level of miR-125b or a decrease in the measured normalized level of miR-342 to miR-125b in samples that are not serum samples as indicative of a subject whose head and/or neck should be analyzed using the imaging techniques of CT, PET/CT and/or MRI – i.e. as indicative of the occurrence or progression of head and neck cancer.
The claims recite measuring the expression levels in any sample obtained from a subject. Claim 25 recites that the sample is any blood sample, and thereby whole blood samples, a bronchial brushing sample, a urine sample, a saliva sample, a tear sample, a breast milk sample, a sputum sample, or a semen sample.

There are a significant number of publications in the prior art indicating that there is a reduction in the level of miR-125b in head and neck cancer tissue samples, as compared to control, normal samples. 
For example, Lajer et al (British J Cancer. 2014. 104: 830-840) measured miR-125b expression levels in tissue samples from oral and pharyngeal squamous cell carcinomas. It is reported that “In addition, we found a significant downregulation of miR-125b and miR-100. MicroRNA-125b is frequently downregulated in a number of malignancies, including breast and prostate cancers (Shi et al, 2008; O’Day and Lal, 2010). In breast cancer, miR-125b is downregulated and it may function as a tumour suppressor” (p. 837, col. 2). Lajer discusses the functional effect of down-regulation of miR-125b stating:
“In OSCC tumours and cell lines, it was found that miR-125b and miR-100 expression were downregulated and that transfecting cells with exogenous miR-125b and miR-100 significantly reduced cell proliferation and modified the expression of target and non-target genes, including some that are overexpressed in radio-resistant OSCC cells” (p. 837, col. 2 to p. 838, col. 1).

Thus, the teachings of Lajer indicate that miR-125b is a tumor suppressor and that increasing the level of miR-125b results in reduced cell proliferation. Thus, the teachings in Lajer are contrary to those of the present application.
Qi et al (Medicine. 2021. 100(6). p. 1-10) teaches that there is a significant decrease in the expression level of miR-125b in tissue samples of HNSCC as compared to control tissue samples (abstract and p. 4 section “3.3” and Figure 2).
decrease / downregulation in miR-125b expression levels in oral swirl samples and in FFPE and fresh-frozen cancer tissue samples of patients having OSCC as compared to normal, control samples (e.g. abstract and Table 1).
Chen et al (Redox Biology. 2019. 22: 101140, 11 pages) teaches that “In HNSCC, loss of miR-125b contributes to tumor development by targeting tumor-associated calcium signal transducer 2 and switching on MAPK signaling” (p. 2, col. 1). It is further stated that “As a whole, this study demonstrates that downregulation of the miR-125b suppressor molecule underlie the level of the elected miR-103 biomarker, or any other unspecified biomarker, as indicative of whether the dose of naproxen should be increased or decreased in the subject in order to effectively treat LS/HNPCC” (p. 9).
The unpredictability in the art is further supported by the teachings in the prior art that expression levels of biomarkers may be variable between sample types. MacLellan et al (Cancer Medicine. 2012. 1(2): 268-274 and Supporting Information, 2 pages; co-authored by the present inventors) teaches that:
 “We also sought to determine whether serum profiles were reflective of tissue miRNA expression in two cases where matched HRL tissue specimens were available. For one patient, 30 miRNAs were upregulated in both tissue and serum, no miRNAs were downregulated in both serum and tissue, and 322 miRNAs were differentially expressed between tissue and serum. For the second patient, 39 miRNAs were upregulated and three were downregulated in both samples, whereas 346 were differentially expressed” (p. 271, col. 1). 
Thus, MacLellan teaches that expression levels were different between tissue and serum samples for the majority of miRNAs studied. Thereby, the expression results obtained with serum samples are not necessarily predictive of the expression results that will be obtained with tissue samples.

Min et al (BMC Genomics. 2010. 11:96) teaches that “(p)eripheral blood contains a variety of cell types including erythrocytes, granulocytes, lymphocytes, monocytes, natural killer cells and platelets. In PBMCs, several cell types including neutrophils, basophils, eosinophils, platelets, reticulocytes and erythrocytes are depleted. Because each of the contributing cell types expresses a unique gene expression signature relating to its function, the relative proportions of the cell types affect the gene expression profile. In addition, the relative proportions of the cell types can change rapidly following disease-related or inflammatory responses. Clearly, this variability may confound the interpretation of gene expression differences between control and disease groups” (p. 96). Min studied gene expression patterns using microarray analysis of different blood cell types. Min reports that there was significantly variability in gene expression patterns between cell type and that the number of expressed genes as well the gene expression measurements differ significantly between different RNA isolation techniques (see abstract and p.105-106).
The general level of unpredictability in the art of using miRNAs to predict a phenotype is supported by Zhou et al (Scientific Reports. 10 June 2015. 6:11251). Zhou discusses the lack of reproducibility of miRNA profiling results between laboratories and states that the inconsistencies may be explained by differences in research methods, 
Similarly, Tumilson (Molecular Neurobiology. 2014. 50: 545-558) states that “Researchers believe that the lack of clinical miRNA biomarkers compared to the number identified in research is due to limitations in standardizing of sample type collection, determining optimal methods of extraction, and processing of both samples and data, all of which can affect the reproducibility of individual findings.”

B.  Secondly, the claims encompass methods wherein the miRNA expression levels of miR-125b and miR-342 are normalized with respect to any “normalizing miR.” However, the specification teaches methods in which only hsa-miR-23b is used to normalize miRNA levels. The specification states that hsa-miR-23b “in the context of the present disclosure, showed the least variability between the normal and cancer samples.” It is unpredictable as to what would be the identity of a representative number of additional miRNAs that could be used to normalize diagnostic miRNA levels, particularly in view of the finding that the conflicting results obtained in the specification and in the art. 
The criticality and unpredictability of selecting an appropriate miRNA as a normalizing miRNA is supported by the teachings of MacLellan (BMC Clinical Pathology. 2014. 14: 27, pages 1-11; co-authored by the present inventors). Therein (p. 5, col. 1) it is stated that:
“Currently, there are no standard endogenous controls for serum miRNA studies [32]. The varying levels of miRNAs observed in samples with high hemoglobin concentrations suggest that some current methods of normalization may be unreliable when samples exhibit hemolysis. Our data suggest that normalizing to liver specific miR-122-5p may be appropriate for matched samples as it is not affected by hemolysis 

Further, while the specification teaches that miR-23b is used as the normalizing miRNA, it is unpredictable as to whether this miRNA could be used with non-serum samples or for comparisons between test subjects and control samples. This finding is supported by the teachings of Fukumoto et al (International J Oncology. 2016. 49: 1119-1129) which teaches that miR-23b is a tumor suppressor miRNA, whose expression is significantly reduced in oral squamous cell carcinoma as compared to control samples (e.g. abstract).
C. The teachings of MacLellan (2012) also establish the unpredictability in the art of detecting an increase in the level of miR-125b, alone or in combination with miR-342, in serum samples in subjects having any type of head and neck cancer or as predictive of the progression of any type of head and neck cancer. MacLellan teaches that miR-125b was differentially expressed in serum samples of patients having CIS (wherein CIS is characterized as having “a high chance of progressing to OSCC”; p. 270, col. 1), as compared to control serum samples (Supplemental Table S1) but was not differentially expressed between serum samples from patients having OSCC as compared to control serum samples (see Table S1 and p. 270). 
The unpredictability in the art of extrapolating the results obtained with one cancer type to other cancer types is supported by the teachings of Veit et al (Anticancer Research. 2015. 35: 1271-1278) which teaches that miR-125b was expressed at higher levels in tissue samples from patients having head and neck adenoid cystic carcinoma the microRNA expression of these tumors was similar to healthy mucosa. In the HPV-negative HNSCC-samples, no consistent pattern of microRNA expression was found.” Thus, there was no difference between miR-125b expression levels in HPV-positive HNSCC tissue samples as compared to healthy mucosa tissue samples and miR-125b was not expressed at higher levels in HPV-negative HNSCC compared to normal control samples using the methodology and comparison methods of Veit.
As set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved 
 

Moreover, case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
Herein, in view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.	
Priority
9. The present claims are entitled to the filing date of International Application PCT/CA2018/51537, filed 20 November 2018. It is noted that a claim as a whole is assigned an effective filing date rather than the subject matter within a claim being assigned individual effective filing dates. See e.g. Studiengelsellschaft Kahle m.b.H. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir 1997).  U.S. provisional Applications 62/592,488 and 62/744,572 do not provide support for the presently claimed methods in which any the expression levels are with respect to any “normalizing miR” in the sample. Rather, the teachings in ‘488 and ‘572 are limited to methods in which the miRNA level of miR-125b is normalized using miR-23b. The ‘488 and ‘572 applications do not provide basis for methods that determine the ratio of miR-342 to miR-125b.  The ‘572 application does not provide basis for methods wherein the imaging is MRI.  Further, the ‘488 application does not provide basis for the limitation of imaging the head and/or neck region of the subject wherein imaging is CT, PET/CT or MRI. If Applicant asserts that the present claims are entitled to priority to the provisional applications, Applicant should point to specific teachings (e.g., by page and line number) in the priority applications to establish priority for each of the recitations set forth in the claims.   

	Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10, 18-20, 22, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (Shanghai J Stomatol. 2015. 24(1): 71-75) in view of Taylor et al (PGPUB 2015/0018227) and Kalluri et al (PGPUB 2016/0024503).
Gu et al teaches methods of measuring miR-125b in plasma samples from patients having OSCC (a head and neck cancer) and in plasma samples from healthy control subjects (abstract). Gu teaches that the expression level of miR-125b is significantly increased in serum samples of patients having OSCC as compared to healthy control subjects and can be used as a diagnostic biomarker of OSCC (abstract and Figure 2).
Gu does not teach normalizing the miR-125b expression levels using a normalizing miRNA.
However, Taylor teaches methods for detecting head and neck cancer, as well as other types of cancer, in a subject comprising detecting miRNA levels in a sample from a subject, comparing the level of the miRNA to a reference level and detecting the 
In view of the teachings of Taylor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gu so as to have normalized the miR-125b expression levels using a normalizing miRNA present in the sample, in order to have provided the advantage set forth by Taylor of ensuring the accurate quantification of miR-125b in patient samples.
Secondly, while Gu teaches that increased levels of miR-125 are diagnostic of OSCC, Gu does not teach imaging the head and/or neck of the patients after an increase in the level of miR-125b is detected in the patient sample.
However, Kalluri et al teaches methods for detecting cancer, and particularly head and neck cancer, comprising measuring miRNA levels in biological samples obtained from a subject (e.g., claims 1 and 5 and para [0014] and [0016[). Kalluri teaches selecting a subject based on measured miRNA levels for additional diagnostic procedures including the diagnostic procedures of CT, MRI and/or PET imaging (e.g. para [0022]).

Regarding claims 8 and 10, Gu teaches that 3.46 was chosen as the optimal cutoff value (see abstract). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and well within the skill of the ordinary artisan to have selected the optimum percent increase in the normalized miR-125b level relative to the reference expression level of miR-125b that would be indicative of OSCC, including an elevated expression level of at least 0.5%.
Regarding claim 9, Gu does not teach monitoring a subject undergoing treatment for OSCC by measuring miR-125b expression levels at a first time point and at a second time point and imaging the head and/or neck region of the subject when the normalized miR-125b expression level at the second time point is elevated relative to that at the first time point. 

In view of the teachings of Taylor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gu so as to have measured the expression level of miR-125b and normalized the measured expression level of miR-125b at a first time point and at a second later time point and if the measured, normalized level was increased or unchanged in the sample obtained at the second time, then performing a CT, PET and/or MRI imaging of the subject’s neck region. One would have been motivated to have done so because such subjects would be considered to have progression of cancer or would be non-responsive to treatment and therefore would be in need of further diagnostic tests to confirm the occurrence of OSCC or to further characterize the OSCC in the subject. 
Regarding claims 18-20 and 22, these claims recite properties of the miR-342 and the ratio of the normalized measured expression level of miR-342 to miR-125b. 
Regarding claim 25, Gu teaches that the sample is the fluid / blood sample of a plasma sample.
Regarding claim 29, Gu teaches that the cancer is the oral cancer of OSCC.
11. Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (Shanghai J Stomatol. 2015. 24(1): 71-75) in view of Taylor et al (PGPUB 2015/0018227) and Kalluri et al (PGPUB 2016/0024503) and further in view of Qureshi (BMC Medical Genomics. 2013. 6 (Suppl 1): 514, p. 1-13).
	The teachings of Gu, Taylor and Kalluri are presented above.
	In particular, Gu teaches measuring miR-125b expression levels by performing qRT-PCR (see abstract and Figures 1 and 2). Taylor also teaches performing qRT-PCR to determine the Ct values for each of the individual target miRNAs assayed therein (e.g. para [0024]). It is stated that normalized values for the relative quantity of the target miRNAs was determined by calculating the ΔCT value (para [0134]). The combined references do not specifically teach normalizing the expression level of miR-125b by subtracting a Ct value of the measured level of miR-125b from a Ct value of the measured expression level of the normalizing miR.
	However, Qureshi et al teaches methods for normalizing miRNA expression levels obtained by performing qRT-PCR (p. 2, col. 1). The reference teaches that “RT-PCR returns the number of cycles that the samples underwent before they were 
data and calculating the fold-change of each gene between samples” (p. 2, col. 1). The reference further states that “ΔCT values are calculated by subtracting the CT value of the endogenous control for a given sample (or the mean of the CT values of the endogenous controls if more than one exist) from the CT value of the gene for the given sample” (p. 2, col. 1).  
In view of the teachings of Qureshi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Gu by determining the cycle threshold (Ct) value of the qRT-PCR amplified miR-125b in the sample and the ΔCT value by subtracting the Ct values of the measured expression level of miR-125 and normalizing control miRNA to achieve the advantage set forth by Qureshi of providing an accurate calculated fold-change of miR-125b between the samples.
12. Claims 7-10, 18-20, 22, 24, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Arriagada et al (Oral Diseases. 2018. 24: 930-939, published online 18 April 2018; cited in the IDS), in view of Taylor et al (PGPUB 2015/0018227) and Kalluri et al (PGPUB 2016/0024503).
Gonzalez-Arriagada et al teaches methods of measuring miR-125b in samples from patients having head and neck cancers and in samples from healthy control subjects (p. 931). It is disclosed that miR-125b was measured by performing qRT-PCR and normalizing miR-125b levels using RNU48 as an internal reference (p. 931, col. 1). Gonzalez-Arriagada teaches that high expression of miR-125b was correlated with N 
As disclosed above, Gonzalez-Arriagada teaches normalizing the miR-125b expression levels using the small-nucleolar RNA of RNU48 but does not teach normalizing miR-125b expression levels using a normalizing miRNA.
However, Taylor teaches methods for detecting head and neck cancer, as well as other types of cancer, in a subject comprising detecting miRNA levels in a sample from a subject, comparing the level of the miRNA to a reference level and detecting the cancer in the subject based on a measurable difference in the miRNA levels in the sample from the subject as compared to the reference level (e.g. claims 1 and 35 and para [0058]). Taylor teaches that the miRNA may be miR-125b and that the method detects overexpression of miR-125b as indicative of the presence of the cancer in the subject (para [0058]). Taylor teaches the importance of normalizing miRNA expression levels to provide accurate quantification of the miRNAs and exemplifies methods wherein miR-125b expression levels are normalized with respect to miR-92 levels in the sample (e.g. para [0134-0135]).
In view of the teachings of Taylor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gu so as to have normalized the miR-125b expression levels using a normalizing miRNA present in the sample, such as miR-92, in order to have provided 
Secondly, while Gonzalez-Arriagada teaches that increased levels of miR-125b are prognostic of HNSCC and indicative of progression to metastatic HNSCC, Gonzalez-Arriagada does not teach imaging the head and/or neck of the patients after an increase in the level of miR-125b is detected in a sample from the patient.
However, Kalluri et al teaches methods for detecting cancer, and particularly head and neck cancer, comprising measuring miRNA levels in biological samples obtained from a subject (e.g., claims 1 and 5 and para [0014] and [0016[). Kalluri teaches selecting a subject based on measured miRNA levels for additional diagnostic procedures including the diagnostic procedures of CT, MRI and/or PET imaging (e.g. para [0022]).
In view of the teachings of Kalluri, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the Gonzalez-Arriagada so as to have performed a CT, MRI and/or PET imaging technique of the head and/or neck region of those subjects having an increased normalized expression level of miR-125b relative to a control sample so as to have furthered confirmed and characterized the HNSCC since Gonzalez-Arriagada  teaches that such subjects have a poor prognosis in that they are at increased risk of metastasis of HNSCC and poor survival. Such a modification of the method of Gonzalez-Arriagada as set forth above would have resulted in a method comprising imaging the neck region of a subject having a measured expression level of miR-125b that is elevated relative to 
Regarding claims 8 and 10, Gonzalez-Arriagada does not specify the percent of elevation of miR-125b relative to a reference level. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and well within the skill of the ordinary artisan to have selected the optimum percent increase in the normalized miR-125b level relative to the reference expression level of miR-125b that would be indicative of metastatic HNSCC or progression of HNSCC, including an elevated expression level of at least 0.5%.
Regarding claim 9, Gonzalez-Arriagada does not teach monitoring a subject undergoing treatment for HNSCC by measuring miR-125b expression levels at a first time point and at a second time point and imaging the head and/or neck region of the subject when the normalized miR-125b expression level at the second time point is elevated relative to that at the first time point. 
However, Taylor teaches methods for monitoring head and neck cancer in a patient by measuring miRNA levels in samples from patients taken at different time points, particularly following therapy as indicative of the progression of the cancer or the effectiveness of the therapy (para [0072-0073]). For instance, Taylor states “Further, in some embodiments of the presently disclosed subject matter, multiple determination of amounts of one or more miRNAs over time can be made to facilitate diagnosis (including prognosis), evaluating treatment efficacy, and/or progression of a cancer” and “one could observe a decrease in the amount of particular miRNAs in a biological 
In view of the teachings of Taylor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gonzalez-Arriagada so as to have measured the expression level of miR-125 and normalized the measured expression level of miR-125 at a first time point and at a second later time point and if the measured, normalized level was increased or unchanged in the sample obtained at the second time, then performing a CT, PET and/or MRI imaging of the subject’s head and/or neck region. One would have been motivated to have done so because such subjects would be considered to be at risk for progression of cancer or would be considered to be non-responsive to treatment and therefore would be in need of further diagnostic tests to confirm the occurrence and extent of HNSCC in the subject. 
Regarding claims 18-20 and 22, these claims recite properties of the miR-342 and the ratio of the normalized measured expression level of miR-342 to miR-125b. However, these claims are not limited to methods in which the ratio of miR-342 to miR-125b is measured. Rather, the claims include methods which measure only the level of miR-125b. 
Regarding claim 24, Gonzalez-Arriagada teaches that normalizing the miRNA-125b expression levels includes calculating a ΔCT value by subtracting the Ct values of the measured expression level of miR-125b and normalizing control RNA, which in view of the above teachings of Taylor would be a normalizing miRNA.

Regarding claim 29, Gonzalez-Arriagada teaches that the cancer is HNSCC (e.g. abstract).
13. Claims 7-10, 18-20, 22, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veit et al (Anticancer Research. 2015. 35: 1271-1278) in view of Taylor et al (PGPUB 2015/0018227) and Kalluri et al (PGPUB 2016/0024503).
Veit et al teaches methods of measuring miR-125b in tissue samples from patients having head and neck adenoid cystic carcinoma (HNACC; a malignancy of the salivary glands – see abstract) and in tissue samples from healthy control subjects (p. 1272). Veit teaches that miR-125b was expressed at higher levels in tissue samples from patients having HNACC as compared to normal, healthy mucosa tissue samples (Figure 2 and p. 1272, col. 2).
Veit does not teach normalizing the miR-125b expression levels using a normalizing miRNA.
However, Taylor teaches methods for detecting head and neck cancer, as well as other types of cancer, in a subject comprising detecting miRNA levels in a sample from a subject, comparing the level of the miRNA to a reference level and detecting the cancer in the subject based on a measurable difference in the miRNA levels in the sample from the subject as compared to the reference level (e.g. claims 1 and 35 and para [0058]). Taylor teaches that the miRNA may be miR-125b and that the method detects overexpression of miR-125b as indicative of the presence of the cancer in the subject (para [0058]). Taylor teaches the importance of normalizing miRNA expression 
In view of the teachings of Taylor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Veit so as to have normalized the miR-125b expression levels using a normalizing miRNA present in the sample, in order to have provided the advantage set forth by Taylor of ensuring the accurate quantification of miR-125b in patient samples.
Secondly, while Veit teaches that increased levels of miR-125 are diagnostic of HNACC, Veit does not teach imaging the head and/or neck of the patients after an increase in the level of miR-125b is detected in the patient sample.
However, Kalluri et al teaches methods for detecting cancer, and particularly head and neck cancer, comprising measuring miRNA levels in biological samples obtained from a subject (e.g., claims 1 and 5 and para [0014] and [0016[). Kalluri teaches selecting a subject based on measured miRNA levels for additional diagnostic procedures including the diagnostic procedures of CT, MRI and/or PET imaging (e.g. para [0022]).
In view of the teachings of Kalluri, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the Veit so as to have performed a CT, MRI and/or PET imaging technique of the head and neck region of those subjects having an increased normalized expression level of miR-125b relative to a control sample so as to have furthered confirmed and evaluated the diagnosis of the HNACC. Such a modification of the method of Veit as set 
Regarding claims 8 and 10, Veit does not teach the percentage of increase in the level of expression of miR-125b. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and well within the skill of the ordinary artisan to have selected the optimum percent increase in the normalized miR-125b level relative to the reference expression level of miR-125b that would be indicative of HNACC, including an elevated expression level of at least 0.5%.
Regarding claim 9, Veit does not teach monitoring a subject undergoing treatment for HNACC by measuring miR-125b expression levels at a first time point and at a second time point and imaging the head and/or neck region of the subject when the normalized miR-125 expression level at the second time point is elevated or unchanged relative to that at the first time point. 
However, Taylor teaches methods for monitoring head and neck cancer in a patient by measuring miRNA levels in samples from patients taken at different time points, particularly following therapy as indicative of the progression of the cancer or the effectiveness of the therapy (para [0072-0073]). For instance, Taylor states “Further, in some embodiments of the presently disclosed subject matter, multiple determination of amounts of one or more miRNAs over time can be made to facilitate diagnosis 
In view of the teachings of Taylor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Veit so as to have measured the expression level of miR-125b and normalized the measured expression level of miR-125b at a first time point and at a second later time point and if the measured, normalized level of miR-125b was increased or unchanged in the sample obtained at the second time, then performing a CT, PET and/or MRI imaging of the subject’s head and/or neck region. One would have been motivated to have done so because such subjects would be considered to have progression of cancer or would be non-responsive to treatment and therefore would be in need of further diagnostic tests to confirm and evaluate the HNACC in the subject. 
Regarding claims 18-20 and 22, these claims recite properties of the miR-342 and the ratio of the normalized measured expression level of miR-342 to miR-125b. However, these claims are not limited to methods in which the ratio of miR-342 to miR-125b is measured. Rather, the claims include methods which measure only the level of miR-125b. 
Regarding claim 25, Veit teaches that the sample is a body tissue sample (p. 1272).
Regarding claim 29, since the HNACC in the method of Veit is mainly found in the salivary gland, this cancer is considered to be an oral cancer. 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veit et al (Anticancer Research. 2015. 35: 1271-1278) in view of Taylor et al (PGPUB 2015/0018227) and Kalluri et al (PGPUB 2016/0024503) and further in view of Qureshi (BMC Medical Genomics. 2013. 6 (Suppl 1): 514, p. 1-13).
	The teachings of Veit, Taylor and Kalluri are presented above.
	Veit does not teach detecting miR-125b expression levels by performing qRT-PCR and the combined references do not specifically teach normalizing the expression level of miR-125b by subtracting a Ct value of the measured level of miR-125b from a Ct value of the measured expression level of the normalizing miR.
	However, Taylor (para [0097]) states that “Real-time PCR (RT-PCR) can provide accurate and rapid data as to presence and amount of miRNAs present in a sample.” Taylor also teaches performing qRT-PCR to determine the Ct values for each of the individual target miRNAs assayed therein (e.g. para [0024]). It is stated that normalized values for the relative quantity of the target miRNAs was determined by calculating the ΔCT value (para [0134]).
	Further, Qureshi et al teaches methods for normalizing miRNA expression levels obtained by performing qRT-PCR (p. 2, col. 1). The reference teaches that “RT-PCR returns the number of cycles that the samples underwent before they were detected, reported as a value known as the Cycle Threshold (CT). The CT values vary logarithmically with expression levels. There are several methods of normalizing the
data and calculating the fold-change of each gene between samples” (p. 2, col. 1). The reference further states that “ΔCT values are calculated by subtracting the CT value of the endogenous control for a given sample (or the mean of the CT values of the 
In view of the teachings of Taylor and Qureshi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Veit by detecting the miRNA using qRT-PCR because as taught by Taylor and Qureshi this is a highly effective method for determining the quantity of target miRNAs in biological samples. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the cycle threshold (Ct) value of the qRT-PCR amplified miR-125b in the sample and the ΔCT value by subtracting the Ct values of the measured expression level of miR-125 and normalizing control miRNA to achieve the advantage set forth by Qureshi of providing an accurate calculated fold-change of miR-125b between the samples.
15. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MacLellan et al (Cancer Medicine. 2012. 1(2): 268-274 and Supporting Information, 2 pages) teaches that miR-125b was differentially expressed in serum samples of patients having carcinoma in situ (CIS) as compared to control serum samples (Supplemental Table S1). MacLellan does not teach whether the differential expression detected was an increase in the level of expression or a decrease in the level of expression. MacLellan did not detect differential expression of miR-125b in serum samples from patients having OSCC as compared to control serum samples (see Supplemental Table S1 and p. 270).  Thereby, MacLellan does not clearly indicate that . 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634